DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 17 and 18 of U.S. Patent No. 8,558,668. Although the claims at issue are not identical, they are not patentably distinct from each other because

Present application (17/408586) Claims 2-4:
A method for deleting a tag, comprising: receiving a message on a tag from a control authority; determining that the message includes a control authority delete tag protocol identifier; determining that the message includes an identifier of the tag; determining that the message includes a signature of the control authority; and removing a tag identifier of a second tag that is included in the message from a tag identifier map of the tag;  
determining that a time of the message is within a predetermined time limit to prevent a replay attack;  
wherein in the predetermined time limit is not more than one minute from a current time.

Conflicting Patent (8,558,668) Claim 1:
A method for checking the proximity of one or more tags comprising: receiving a first message on a tag that is of a first type, that is broadcast at a regular time interval from a partner tag using a partner timer interrupt on the partner tag, and that includes a partner identifier of the partner tag that is used to distinguish the partner tag from other tags; reading the partner identifier of the partner tag from said first message on the tag; incrementing a number of tag encounters on the tag for said read partner identifier; sounding an alarm on the tag if said read partner identifier is in a list of sensitive tags on the tag; and broadcasting from the tag a second message that includes an identifier of the tag at the same regular time interval using a timer interrupt on the tag that the partner tag receives, uses to increment a number of partner tag encounters on the partner tag, and uses to sound an alarm on the partner tag if the identifier is in a partner list of sensitive tags on the partner tag, wherein the identifier is used to distinguish the tag from other tags;
receiving a message of a third type; reading a tag identifier from said message of said third type; and removing said tag identifier from said list of sensitive tags; 
wherein said removing step is performed only if a signature in said message of said third type verifies.
Comments
The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Yuen et al. (US 6,891,471).
As of claim 1, Yuen discloses a method for deleting a tag, comprising:
 receiving a message on a tag from a control authority (via receiving an unlink message from General Device 1; see col. 3, lines 18-25); 
determining that the message includes a control authority delete tag protocol identifier (via Message Type filed alerting the receiving device as to the type of action requested; see col. 3, lines 30-35); 
determining that the message includes an identifier of the tag (via including the receiving device ID in the message; see col. 4, lines 25-30);
 determining that the message includes a signature of the control authority (via including the sending device’s unique ID in the message; see col. 4, lines 25-30) and 
removing a tag identifier of a second tag that is included in the message from a tag identifier map of the tag (via removing the Device ID in the unlink message; see col. 4, lines 40-48).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuen et al. (US 6,891,471) in view of Briancon et al. (US 5,883,580).
Yuen discloses all the limitations of the claimed invention as mentioned in claim 2 above, but fails to explicitly disclose that the time in the message has to be within a predetermined time period. Briancon discloses a communication system, wherein a transceiver receives a message and the transceiver acts on the message only if the time in message is within a valid time-period (see col. 4, lines 40-50; also see col. 7, lines 5-9). Further note that even though Briancon does not explicitly disclose that the valid time is within one minute of current time, it would have obvious that user can select the valid time to any length as they desired, because that would involve only programming the device with a different valid time-period.  
From the teaching of Briancon it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Yuen to include the function of checking the time of the received message as taught by Briancon in order to process the most recent message and not to process the message which is not received within a valid time period.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683